The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Jones on 22 July 2022.
The application has been amended as follows:
(Currently Amended) A method of operating an autonomous vehicle, comprising:
sending a first set of Global Positioning Satellite (GPS) data received at a transceiver over a first communication channel to a control system of the autonomous vehicle;
sending a second set of GPS data received at the transceiver over a second communication channel to the control system of the autonomous vehicle, wherein the second set of GPS data is an authenticated data set;
comparing the first set of GPS data to the second set of GPS data to verify the first set of GPS data; 
determining a rationality of the first set of GPS data by measuring a degree to which a motion of the autonomous vehicle as predicted using the GPS data matches the actual motion of the autonomous vehicle using the first set of GPS data; and
controlling, by a controller of the control system, a vehicle system to navigate the autonomous vehicle along a trajectory based on the first set of GPS data.
(Original) The method of claim 1, wherein the first communication channel is an Ethernet communication channel and the second communication channel is a Controller Area Network.
(Original) The method of claim 1, wherein comparing the first set of GPS data to the second set of GPS data further comprises comparing a timestamp of the first set of GPS data to a timestamp of the second set of GPS data.
(Original) The method claim 3, further comprising verifying an integrity of the first set of GPS data from a signal-by-signal comparison of the first set of GPS data to the second set of GPS data.
(Previously Presented) The method of claim 1, further comprising:
calculating a first value for a parameter of the autonomous vehicle using the first set of GPS data;
calculating a second value for the parameter of the autonomous vehicle using a set of data obtained at a vehicle-based sensor; and
determining the rationality of the first set of GPS data when a difference between the first value and the second value is less than a selected threshold.
(Original) The method of claim 5, wherein the parameter of the autonomous vehicle is at least one of:  (i) a distance travelled by the autonomous vehicle; (ii) a heading of the autonomous vehicle; (iii) a yaw rate of the autonomous vehicle; and (iv) a lateral offset of the autonomous vehicle.
(Original) The method of claim 1, further comprising receiving the first set of GPS data and storing the first set of GPS data in a circular buffer and comparing the second set of GPS data to the first set of GPS data within a window of the circular buffer.
(Original) The method of claim 1, further comprising operating the autonomous vehicle in a failure mode when comparison of the first set of GPS data to the second set of GPS data fails to verify the first set of GPS data.
(Currently Amended) A system for operating an autonomous vehicle, comprising:
a transceiver configured to send a first set of Global Positioning Satellite (GPS) data over a first communication channel and a second set of GPS data over a second communication channel, wherein the second set of GPS data is an authenticated data set; and
a processor configured to:
compare the first set of GPS data to the second set of GPS data to verify the first set of GPS data; 
determine a rationality of the first set of GPS data by measuring a degree to which a motion of the autonomous vehicle as predicted using the GPS data matches the actual motion of the autonomous vehicle using the first set of GPS data; and
control a vehicle system to navigate the autonomous vehicle along a trajectory based on the first set of GPS data.
(Original) The system of claim 9, wherein the processor is further configured to compare a timestamp of the first set of GPS data to a timestamp of the second set of GPS data.
(Original) The system of claim 10, wherein the processor is further configured to verify an integrity of the first set of GPS data from a signal-by-signal comparison of the first set of GPS data to the second set of GPS data.
(Previously Presented) The system of claim 9, wherein the processor is further configured to:
calculate a first value for a parameter of the autonomous vehicle using the first set of GPS data;
calculate a second value for the parameter of the autonomous vehicle using a set of data obtained at a vehicle-based sensor; and
determine the rationality of the first set of GPS data when a difference between the first value and the second value is less than a selected threshold.
(Original) The system of claim 12, wherein the parameter of the autonomous vehicle is at least one of:  (i) a distance travelled by the autonomous vehicle; (ii) a heading of the autonomous vehicle; (iii) a yaw rate of the autonomous vehicle; and (iv) a lateral offset of the autonomous vehicle.
(Original) The system of claim 9, wherein the processor is further configured to store the first set of GPS data in a circular buffer and compare the second set of GPS data to the first set of GPS data within a window of the circular buffer.
(Currently Amended) An autonomous vehicle, comprising:
a transceiver configured to send a first set of Global Positioning Satellite (GPS) data over a first communication channel and a second set of GPS data over a second communication channel, wherein the second set of GPS data is an authenticated data set; and
a processor configured to:
compare the first set of GPS data to the second set of GPS data to verify the first set of GPS data;
determine a rationality of the first set of GPS data by measuring a degree to which a motion of the autonomous vehicle as predicted using the GPS data matches the actual motion of the autonomous vehicle using the first set of GPS data; and
control a vehicle system to navigate the autonomous vehicle along a trajectory based on the first set of GPS data.
(Original) The autonomous vehicle of claim 15, wherein the processor is further configured to compare a timestamp of the first set of GPS data to a timestamp of the second set of GPS data.
(Original) The autonomous vehicle of claim 16, wherein the processor is further configured to verify an integrity of the first set of GPS data from a signal-by-signal comparison of the first set of GPS data to the second set of GPS data.
(Previously Presented) The autonomous vehicle of claim 15, wherein the processor is further configured to:
calculate a first value for a parameter of the autonomous vehicle using the first set of GPS data;
calculate a second value for the parameter of the autonomous vehicle using a set of data obtained at a vehicle-based sensor; and
determine the rationality of the first set of GPS data when a difference between the first value and the second value is less than a selected threshold.
(Original) The autonomous vehicle of claim 18, wherein the parameter of the autonomous vehicle is at least one of:  (i) a distance travelled by the autonomous vehicle; (ii) a heading of the autonomous vehicle; (iii) a yaw rate of the autonomous vehicle; and (iv) a lateral offset of the autonomous vehicle.
20.	(Original) The autonomous vehicle of claim 15, wherein the processor is further configured to store the first set of GPS data in a circular buffer and compare the second set of GPS data to the first set of GPS data within a window of the circular buffer.		
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 9, and 15 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Zhu (US 2020/0278692 (A1) teaches a method of operating an autonomous driving truck that includes receiving location data from a first inertial measurement unit, a first global positioning system, a second inertial measurement unit, and a second global positioning system at a planning module of the autonomous driving truck. The first inertial measurement unit and the first global positioning system are attached to a cabin of the autonomous driving truck and the second inertial measurement unit and the second global positioning system are attached to a body structure of the autonomous driving truck in which the body structure extends away from the cabin. The method further includes receiving location data from the second inertial measurement unit and the second global positioning system at a control module of the autonomous driving truck and controlling the autonomous driving truck based on the received location data at the planning and control modules.
In regarding to independent claims 1, 9, and 15, Zhu taken either individually or in combination with other prior art of record fails to teach or render obvious a method system and an autonomous vehicle for sending a first set of Global Positioning Satellite (GPS) data received at a transceiver over a first communication channel to a control system of the autonomous vehicle; sending a second set of GPS data received at the transceiver over a second communication channel to the control system of the autonomous vehicle, wherein the second set of GPS data is an authenticated data set; comparing the first set of GPS data to the second set of GPS data to verify the first set of GPS data; determining a rationality of the first set of GPS data by measuring a degree to which a motion of the autonomous vehicle as predicted using the GPS data matches the actual motion of the autonomous vehicle using the first set of GPS data; and controlling, by a controller of the control system, a vehicle system to navigate the autonomous vehicle along a trajectory based on the first set of GPS data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667